Citation Nr: 1234638	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as due to service-connected posttraumatic stress disorder or diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a May 2008 decision, the Board denied the Veteran's claim for entitlement to service connection for sleep apnea.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in June 2009, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision with regard to that issue for additional consideration in compliance with the Joint Motion.  In November 2009 and June 2010, the Board remanded the claim to provide the Veteran with a VA examination.  The appeal is now returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's symptoms of sleep disturbance, including nightmares and bad dreams, are symptoms of his service-connected posttraumatic stress disorder (PTSD), and thus service connection is not separately warranted for those symptoms.

3.  The Veteran's diagnosed sleep apnea has not been shown to be causally or etiologically related to his military service, or to his service-connected PTSD or diabetes mellitus, type II.


CONCLUSION OF LAW

The Veteran's diagnosed sleep apnea was not incurred in active service nor was it proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011); 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by letters sent to the Veteran in June 2005 and March 2006.  Although the March 2006 letter was provided after the initial adjudication of the Veteran's claim, the claim was subsequently readjudicated in March 2010, March 2011, and May 2012 supplemental statements of the case (SSOCs).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA. 

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  VA examinations were obtained in March 2010 and August 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in the March 2010 VA mental disorders examination and the August 2010 VA respiratory disorders examination are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file, an interview of the Veteran, and a physical examination of the Veteran.  They provide a complete rationale for the opinions stated, based on a comprehensive review of the evidence in the Veteran's claims file.  Taken together, there is adequate medical evidence of record to make a determination in this case the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a March 2006 SOC (statement of the case) and March 2010, March 2011, and May 2012 SSOCs, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

LAW  AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  In this case, the Veteran filed his claim for service connection before the amendments went into effect.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a sleep disorder, to include sleep apnea.

The Veteran contends that he currently has a sleep disorder, to include sleep apnea, which is related to his active duty service, to include his service-connected PTSD or diabetes mellitus, type II.  In a February 2005 claim form, the Veteran reported that he had difficulty getting to sleep and that he never felt rested.  He stated that he took over-the-counter medication.  He noted that his doctor wanted him to take a sleep apnea test.  In an August 2012 statement, the Veteran's representative stated that it was the Veteran's "contention to file a claim for Sleep Apnea secondary to his s/c PTSD and/or s/c Type II Diabetes Mellitus" and explained that VA, incorrectly, redefined the claim as one for entitlement to service connection for a sleep disorder instead of entitlement to service connection for sleep apnea.  As it is unclear whether the Veteran is seeking service connection for his symptoms of sleep disturbance beyond his sleep apnea, his claim will be broadly considered as entitlement to service connection for a sleep disorder, to include sleep apnea.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.)

The Veteran's service treatment records do not contain findings or diagnoses of a sleep disorder or sleep apnea.  A December 1966 entrance examination reflects that the Veteran's lungs and chest were normal.  In a report of medical history, completed at that time, the Veteran denied a history of frequent trouble sleeping, frequent or terrifying nightmares.  A July 1969 separation examination also shows that the Veteran's lungs and chest were normal.  In a report of medical history, completed at that time, the Veteran denied a history of frequent trouble sleeping and frequent or terrifying nightmares.

VA treatment records from December 2003 through April 2012 reveal complaints of sleep problems beginning in October 2005.  In October 2005, the Veteran requested a prescription for a mild medication to help him sleep.  In October 2005, the Veteran underwent a VA PTSD examination.  With regard to his symptoms, he noted difficulty falling or staying asleep and hypervigilance.  He also reported nightmares.  The VA examiner noted that the Veteran had mild sleep impairment which interfered with his daily activities but did not affect his job.  The diagnosis was chronic PTSD.  A January 2006 VA psychiatric examination is silent as to any complaints of sleep disturbance.  An October 2008 VA treatment record reflects that the Veteran reported that he was sleeping better with Ambien.  He noted that he had vivid nightmares, but they resolved.  The primary diagnosis was PTSD, and the secondary diagnoses were health care maintenance, diabetes mellitus, type II, hypertension, and hypergonadism.  

A February 2009 treatment record reflects that the Veteran had sleep problems.  The diagnosis was chronic PTSD.  In March 2009, the Veteran reported that he was not sleeping well.  The diagnosis was chronic PTSD.  A January 2010 treatment record notes that the Veteran had a history of sleep apnea.  He reported that he was sleeping almost all night with a continuous positive airway pressure machine (CPAP).  Diagnoses included sleep apnea.  Another January 2010 VA treatment record reflects that the Veteran reported poor sleep.  The diagnoses were chronic PTSD and major depressive disorder (MDD).  A third January 2010 treatment record notes the Veteran's complaints of nightmares.  The diagnoses were chronic PTSD and MDD in remission.  A fourth January 2010 treatment record reflects that the Veteran was sleeping 7 hours while taking Temazepam and felt rested the next day.  The diagnoses were chronic PTSD and MDD in remission.  A February 2010 treatment record notes the Veteran's complaints of nightmares two times per week, hyperarousal, and increased startle response at night.  He indicated that Temazepam has helped his sleep "tremendously" in both falling and staying asleep.  The diagnoses were chronic PTSD and moderate MDD.

Private treatment records from September 2009 reflect diagnoses of snoring and daytime somnolence.  In November 2009 the Veteran underwent a sleep study.  The sleep study revealed obstructive sleep apnea, which was responsive to a CPAP machine at 15 cm.  A November 2009 private treatment record reflects a diagnosis of sleep apnea.

In March 2010, the Veteran underwent a VA mental disorders examination.  The Veteran reported PTSD-related bad dreams and nightmares, and explained that external cues or reminders of service-related stressors caused him to have nightmares.  The Veteran noted hypervigilance and stated that he was afraid of the dark due to his service-related traumas.  He indicated that his bad dreams and nightmares were worse at certain times of year, and that, with medication, he was able to sleep 7 to 8 hours per night.  He stated that he gets plenty of sleep.  After conducting a mental status examination, the VA examiner diagnosed PTSD.  After reviewing the Veteran's claims file, conducting a mental status examination, and interviewing the Veteran, the VA examiner stated that the Veteran's "symptoms of bad dreams or nightmares doe [sic] interfered [sic] with sleep.  However, at this time, in spite or [sic] bad dreams and nightmares and difficulty maintaining sleep due to hyperarousal, the veteran's Temazepam and Hydrobromide are effectively addressing those symptoms."  The examiner explained that symptoms of PTSD include "difficulty with falling and staying asleep . . . and bad dreams or nightmares."  The examiner concluded that the Veteran's "issues with symptoms of sleep problems are specific to PTSD and not due to another mental disorder such as Primary Insomnia."  The examiner explained that the Veteran was also diagnosed with sleep apnea, which was a pulmonary disorder and "not in any way caused or aggravated by PTSD and this is supported in the medical research \ literature."  The examiner found that the Veteran's symptoms related "specifically to a PTSD Diagnosis and not a sleep disorder diagnosis in and of itself."

A March 2010 VA medical opinion reflects that the Veteran reported complaints of daytime hypersomnolence, snoring, and sleep disruption.  The Veteran noted that he had improvement in symptoms with the use of the CPAP machine.  After reviewing the Veteran's claims file, the VA examiner diagnosed obstructive sleep apnea.  The examiner opined that the Veteran's obstructive sleep apnea was less likely as not due to, a result of, or aggravated by service-connected PTSD or diabetes mellitus, type II.  The examiner explained that obstructive sleep apnea is due to upper airway resistance, which ultimately leads to decreased oxygen levels causing arousal and diminishing effective and restorative sleep.  The examiner noted that "[m]edical evidence does not support that PTSD, such as diagnosed in this veteran, in any way increases upper airway resistance, thus leading to obstructive sleep apnea."  The examiner also indicated that there was no evidence that any medication or other treatment rendered for the Veteran's PTSD causes or aggravates obstructive sleep apnea.  Additionally, the examiner stated that the "medical evidence does not support that diabetes . . . in any way increases upper airway resistance, thus leading to obstructive sleep apnea."  The examiner further stated that there was no evidence that any medication or other treatment rendered for the Veteran's diabetes caused or aggravated his obstructive sleep apnea.  Last, the examiner found that there was no "illness, disease, or other event that occurred while on active military duty that likely resulted in his current obstructive sleep apnea . . . . [t]herefore, it is less likely as not that the veteran's current [obstructive sleep apnea] is due to or a direct result of military service."

In August 2010, the Veteran underwent a VA respiratory examination.  The Veteran complained of daytime sleepiness, heroic snoring, and unrestful sleep, which was improved with the use of a CPAP machine.  After performing a physical examination and reviewing the Veteran's claims file, the examiner diagnosed obstructive sleep apnea.  The examiner opined that the Veteran's obstructive sleep apnea is "NOT a part or symptom of his service-connected PTSD."  The examiner also stated that all of the Veteran's symptoms of sleep arousal and inability to reach deeper stages of sleep due to decreased blood oxygenation levels are attributable to his obstructive sleep apnea, and that sleep arousal due to dreams and nightmares would not be due to obstructive sleep apnea, as the presence of dreams implies deeper stages of sleep.  The examiner opined that the Veteran's obstructive sleep apnea was not caused or aggravated by his active duty service, his service-connected PTSD, or his service-connected diabetes mellitus, type II.  The examiner explained that obstructive sleep apnea is due to upper airway resistance, which ultimately leads to decreased oxygen levels causing arousal and diminishing effective and restorative sleep.  The examiner noted that medical evidence does not support that PTSD or diabetes "in any way increases upper airway resistance, thus leading to obstructive sleep apnea."  The examiner also stated that there was no evidence that any medication or other treatment rendered for the Veteran's PTSD or diabetes caused or aggravated his obstructive sleep apnea.  Last, the examiner found that it was less likely as not that the Veteran's current obstructive sleep apnea is related directly to his active duty service, explaining that the examiner was "unable to identify any illness, disease, or other event that occurred while on active military duty that likely resulted in his current obstructive sleep apnea . . . ."  

A March 2010 VA treatment record reflects that the Veteran reported improved sleep since starting to use a CPAP machine.  The diagnoses included chronic PTSD and MDD in remission.  In May 2010, the Veteran reported nightmares and sleep disturbance, and indicated that his sleep was better since he started taking medication.  Another May 2010 record reflects that the Veteran noted that his nightmares had not occurred since he started using the CPAP machine.  August 2010 VA treatment records reflect the Veteran's continued complaints of difficulty sleeping and staying asleep.  The diagnoses included PTSD, and the Veteran's Restoril was increased.  A February 2011 VA treatment record notes diagnoses including PTSD, diabetes mellitus, and sleep apnea.  

In October 2011, the Veteran underwent a VA PTSD examination.  The Veteran reported symptoms, including difficulty falling or staying asleep and chronic sleep impairment.  He noted bad dreams or nightmares one to two times per week, which were mild in intensity.  He reported that he slept for 5 1/2 to 6 hours per night, and that he would feel better with 7 to 7 1/2 hours of sleep per night.  The diagnosis was PTSD.  

In March 2012, the Veteran underwent a VA diabetes mellitus examination.  No complaints of or treatment for sleep impairment was noted in the examination report.  The diagnosis was diabetes mellitus, type II.

After a thorough review of the evidence of record, the Board concludes that service connection for a sleep disorder, to include sleep apnea, is not warranted.  The evidence of record reflects a current diagnosis of sleep apnea.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the medical evidence reflects the Veteran's complaints of sleep disturbance due to nightmares and bad dreams, the evidence shows that those symptoms are a result of the Veteran's service-connected PTSD, and are not a separate sleep disorder for which service connection may be granted.  Specifically, all of the VA treatment records which note the Veteran's complaints of sleep disturbance associate the symptoms with a diagnosis of PTSD.  Additionally, in a March 2010 mental disorders VA examination, the examiner opined that the Veteran's "issues with symptoms of sleep problems are specific to PTSD and not due to another mental disorder such as Primary Insomnia."  The examiner explained that the Veteran's symptoms related "specifically to a PTSD Diagnosis and not a sleep disorder in and of itself" and that symptoms of PTSD include "difficulty with falling and staying asleep . . . and bad dreams or nightmares."  Last, in an August 2010 VA respiratory examination, the examiner explained that the Veteran's symptoms of sleep arousal and inability to reach deeper stages of sleep due to decreased blood oxygenation levels were attributable to his sleep apnea, but that his symptoms of sleep arousal due to dreams and nightmares would not be due to his sleep apnea.  The examiner diagnosed sleep apnea, which was found to not be a part or symptom of his service-connected PTSD.  

In determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons, 23 Vet. App. at 5.  In this case, sleep disturbances resulting from the Veteran's service-connected PTSD cannot be evaluated separate from the underlying disorder, because service connection for PTSD is already in effect.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  As the medical evidence of record only shows diagnoses of sleep apnea and PTSD with regard to the Veteran's complaints of sleep disturbance, without evidence of another diagnosed disability affecting the Veteran's sleep, the Board may only consider entitlement to service connection for sleep apnea, as service connection for PTSD has already been established.

The Veteran's service treatment records are negative for any complaints of or treatment for symptoms of a sleep disorder or sleep apnea.  Moreover, the Veteran does not contend that he had symptoms of a sleep disorder or sleep apnea during service.  Thus, there is no evidence of in-service incurrence of sleep apnea.

Most importantly, the only probative medical evidence of record does not link the Veteran's current sleep apnea to his active duty service or to his service-connected PTSD or diabetes mellitus, type II.  In that regard, a March 2010 VA mental disorders examiner opined that the Veteran's sleep disorder symptoms were not attributable to another mental disorder aside from PTSD, and also that the Veteran's sleep apnea was a pulmonary disorder and "not in any way caused or aggravated by PTSD and this is supported in the medical research \ literature."  Further, in a March 2010 VA respiratory medical opinion and an August 2010 VA respiratory examination, the examiner explained that the Veteran's sleep apnea was not a part or symptom of his service-connected PTSD, that the Veteran's sleep apnea was not caused or aggravated by his PTSD or diabetes mellitus, type II, and that the Veteran's sleep apnea was not directly caused by service.  The examiner provided supporting rationale and explanation for the opinions provided, noting that PTSD and diabetes did not increase upper airway resistance which was the cause of sleep apnea, that there was no evidence that any medication or treatment for PTSD or diabetes caused or aggravated sleep apnea, and that there was nothing in service which would likely have resulted in sleep apnea.  

The Veteran does not contend, and the evidence does not show, that he has had continuous symptoms of sleep apnea since service discharge.  The earliest evidence of record demonstrating a diagnosis of sleep apnea was in November 2009, over 40 years after the Veteran's period of service ended.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

The Board acknowledges the Veteran's contentions that his current sleep apnea is related to his service-connected PTSD and diabetes mellitus, type II.  Although the Veteran might sincerely believe that his sleep apnea is related to his PTSD and diabetes, as a layperson, his statements are not competent evidence of a medical opinion regarding the etiology of his sleep apnea.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Accordingly, as the only probative medical evidence of record shows that the Veteran's sleep apnea is not related to his active duty service or to a service-connected disability, and as there is no other competent evidence linking the Veteran's sleep apnea to active duty service or a service-connected disorder, service connection for sleep apnea is not warranted. 


ORDER

Service connection for a sleep disorder, to include sleep apnea, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


